The defendant in his application for a rehearing complains only of the shortness *Page 360 
of the time allowed for returning the transcript to this court. He avers that the district court will be in vacation from July 18, to September 18, 1939. Hence he asks that the time allowed for correcting or completing the record in this case shall be extended for a reasonable time after September 18, 1939. It is not necessary to grant a rehearing for the purpose of making the amendment which the defendant asks for.
Because of the fact that the district court will be in vacation from July 18, to September 18, 1939, the decree heretofore rendered by this court is now amended by extending the time in which the record is to be returned to this court to October 16, 1939; and as thus amended the decree is made final.